892 F.2d 1041
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William F. MANCHESTER, Petitioner.
No. 89-8057.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Dec. 21, 1989.Rehearing and Rehearing En Banc Denied Jan. 19, 1990.

William F. Manchester, petitioner pro se.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
William F. Manchester petitions this Court for a writ of mandamus reversing Senior Judge Kaufman's order transferring his civil action to the United States District Court for the District of Delaware.   Because the records in the case have already been forwarded to the District of Delaware, this Court has no jurisdiction over petitioner's request.   See In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983);   Roofing & Sheet Metal Services, Inc. v. LaQuinta Motor Inns, 689 F.2d 982, 988-89 n. 10 (11th Cir.1982);   In re Nine Mile Limited, 673 F.2d 242, 243-44 (8th Cir.1982);  15 C.Wright, A. Miller, & E. Cooper, Federal Practice and Procedure:  Jurisdiction 2d § 3846, at 357;   see also Lou v. Belzberg, 834 F.2d 730, 733 (9th Cir.1987) (jurisdiction of transferring court and corresponding appellate court ends once papers are docketed in receiving court), cert. denied, 56 U.S.L.W. 3683 (U.S. April 4, 1988) (No. 87-1430).   We therefore grant leave to proceed in forma pauperis, deny the petition for a writ of mandamus, and dismiss this action.


2
DISMISSED.